IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-51043
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

TERRY HICKS,

                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-97-CR-118-ALL
                        - - - - - - - - - -

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Terry L. Hicks appeals the sentence imposed by the district

court after he pleaded guilty to money laundering in violation of

18 U.S.C. § 1956.   Hicks’s motion for consideration of his reply

brief in its present form is GRANTED.

     Hicks argues that the sentence imposed by the district court

was a result of his counsel’s ineffectiveness.   He argues that

the case should be remanded so that the district court may


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-51043
                               - 2 -

consider if he should be resentenced to a sentence below the

guideline range.

     “[A] defendant may, as part of a valid plea agreement, waive

his statutory right to appeal his sentence.”    United States v.

Melancon, 972 F.2d 566, 568 (5th Cir. 1992).    “To be valid, a

defendant’s waiver of his right to appeal must be informed and

voluntary.”   United States v. Portillo, 18 F.3d 290, 292 (5th

Cir. 1994).   Because a review of the rearraignment hearing

clearly indicates that Hicks knowingly and voluntarily executed

such a waiver, we do not consider his sentencing claim.     See id.

at 292.   Insofar as Hicks casts his challenge to his sentence in

terms of ineffective assistance of counsel, we decline to address

this claim at this time because the district court has not

developed a record on Hicks’s allegations.     See United States v.

Scott, 159 F.3d 916, 924 (5th Cir. 1998).

     AFFIRMED.